Revised Integrated MPSA for Non - Reservation Areas

MINERAL PRODUCTION SHARING AGREEMENT
MPSA Ne. 095-97-y

This MINERAL PRODUCTION SHARING AGREEMENT (this “Agreement*) is
made and entered into in Quezon City, Metro Manila, Philippines, this day of
Me eu War by and between :

THE REPUBLIC OF THE PHILIPPINES shereinafter referred to as the
GOVERNMENT, represented in this Act by the Secretary of the Department of
Environment and Natural Resources, with offices at Department of Natural Resources
Building, Visayas Avenue, Diliman, Quezon City, Metro Manila

and

BASE METALS MINERAL RESOURCES CORPORATION (BMMRC), a
corporation duly organized and existing under the laws of the Republic of the Philippines,
hereinafter referred to as the CONTRACTOR, with offices at the 4" and 6" F loor, Trans
Phil House 1177 Chino Roces Ave., Cor. Bagtikan St., Makati City 1231 and represented
in this act by its Chairman, FRANK N. LUBBOCK, as authorized by its Board under
Annex “A” which forms an integral part hereof.

WITNESSETH :

WHEREAS, the 1987 Constitution of the Republic of the Philippines (the “Constitution”)
provides in Article XII, Section 2 that all lands of the public domain, waters, minerals,
coal, petroleum, and other natural resources are owned by the State and that the
exploration, development and utilization shall be under the full control and supervision
of the State;

WHEREAS, the Constitution further provides that the State may directly undertake such
activities, or it may enter into a Co-Production, Joint Venture, or Mineral Production
Sharing Agreement with Filipino citizens, or cooperatives, partnerships, corporations or
associations at least sixty per centum of whose capitalization is owned by such citizens;

WHEREAS, pursuant to Republic Act No. 7942, otherwise known as “The Philippine
Mining Act of 1995”, which took effect on 09 April 1995, the Secretary of the
Department of Environment and Natural Resources is authorized to enter into Mineral
Production Sharing Agreements in furtherance of the objectives of the Government and
the Constitution to bolster the national economy through sustainable and systematic
development and utilization of mineral lands;

WHEREAS, the government desires to avail itself of the financial resources, technical
competence and skill which Contractor is capable of applying to the mining operations of
the project contemplated herein;

WHEREAS, the contractor desires to join and assist the Government in the sustainable
development and utilization for commercial purposes of certain gold and silver and other
minerals existing in the Contract Area (as hereinafter defined ) and any other Minerals
which may be discovered in such Contract Area; =e
Revised Integrated MPSA for Non-Reservation Areas

WHEREAS, the Contractor has, or has access to all the financing,technical competence,
technology and environmental management skills required to promptly and effectively
carry out the objectives of this Agreement.

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants,
terms and conditions hereinafter set forth, it is hereby stipulated and agreed as follows:

SECTION I
SCOPE

1.1 This Agreement is a Mineral Production Sharing Agreement entered into
pursuant to the provisions of the Act (R.A No. 7942) and its Revised
Implementing Rules and Regulations. The primary purpose of this
agreement is to provide for the exploration, sustainable development and
commercial utilization of gold and silver and other mineral deposits
existing within the Contract Area, with all necessary services, technology
and financing to be furnished or arranged for by the Contractor in
accordance with the provisions of this Agreement. The Contractor shall
not, by virtue of this Agreement, acquire any title over the contract/mining
area without prejudice to the acquisition by the Contractor of the
land/surface rights through any mode of acquisition provided for by law.

12 The Contractor shall undertake and execute, for and on behalf of the
Government, sustainable mining operations in accordance with the
provisions of this Agreement, and is hereby constituted and appointed, for
the purpose of this Agreement, as the exclusive entity to conduct mining
operations in the Contract Area.

1.3 The Contractor shall assume all the exploration risk such that if no
minerals in commercial quantity are developed and produced, it will not
be entitled for reimbursement.

14 During the term of this Agreement, the total value of production and sale
of minerals derived from the mining operations contemplated herein shall

be accounted for and divided between the Government and the Contractor
in accordance with Section VIII hereof.

SECTION II
DEFINITIONS

As used in this Agreement, the following words and terms , whether singular or plural,
shall have the following respective meaning :

2.1 “The Act” refers to R.A. No. 7942, otherwise known as the “Philippine
Mining Act of 1995”

2.2 Agreement means this Mineral Production Sharing Agreement

2.3. Associated Minerals mean other ores/minerals which occur together with

the principal ore/ mineral. a y Vr
Revised Integrated MPSA for Non-Reservation Areas

2.4

2.5

2.6

27

2.8

2.9

2.10

2.11

2.12

2.13

2.14

2.15

2.16

2.17

Bangko Sentral means Bangko Sentral ng Pilipinas.

Budget_ means an estimate of expenditures to be made by Contractor in
mining operations contemplated hereunder to accomplish the Work
Program for each particular period.

Calendar Year or Year means a period of twelve (12) consecutive months
starting with the first day of January and ending on December 31, while
“Calendar Quarter” means a period of three consécutive months with the
first calendar quarter starting with the first day of January.

Commercial Production means the production of sufficient quantity of
minerals to sustain economic viability of mining operations reckoned from
the date of commercial operation as declared by the Contractor or as stated
in the feasibility study, whichever comes first.

Constitution or Philippine Constitution means the 1987 Constitution of
the Republic of the Philippines adopted by the Constitutional Convention
of 1986 on October 15, 1986 and ratified by the People of the Republic of
the Philippines on February 2, 1987.

Contract Area means the area onshore or offshore delineated under the
Mineral Production Sharing Agreement subject to the relinquishment
obligations of the Contractor and properly defined by latitude and
longitude.

Contract Year means a period of twelve (12) consecutive months counted
from the Effective Date of this Agreement or from the anniversary of such
Effective Date.

Contractor means Base Metals Mineral Resources Corporation
(BMMRC for brevity), or its assignee or assignees of interest under this
Agreement provided _ the assignment of any of such interest is
accomplished pursuant to the provision of the Implementing Rules and
Regulations (DAO 96-40), or in accordance with Section 11.2 (1).

Declaration of Mining Feasibility means a document proclaiming the

presence of minerals in a specific site that are recoverable by socially
acceptable, environmentally safe and economically sound methods
specified in the Mine Development Plan.

Department or DENR means the Department of Environment and Natural
Resources.

Director means the Director of Mines and Geosciences Bureau.

Effective Date means the date of execution of this Agreement by the
Contractor and by the Secretary in behalf of the Government.

Environment means all facets of man’s surroundings: physical,
ecological, aesthetic, cultural, economic, historic, institutional, and social.

Exploration means searching or prospecting for mineral resources by
geological, geophysical, geochemical surveys, remote Sensing, test pitting,
trenching, drilling, shaft sinking, tunneling, or any other means for the
oa of determining the existence, extent, quality, and quantity of
mineral resources and the feasibility of mining them for profit. ar

lL we
Revised Integrated MPSA for Non-Reservation Areas

2.18

2.19

2.20

2.21

2.22

2.23

2.24

2.25

2.26

Exploration Period shall mean the time period from the effective date of
this Agreement which shall be for two (2) years, renewable for like
periods but not to exceed a total term of six (6) years: Provided That the
Contractor has complied with all the requirements of the Revised
Implementing Rules and Regulations.

Force Majeure means acts or circumstances beyond the reasonable control
of Contractor including but not limited to, war, rebellion, insurrection,
riots, civil disturbances, blockade, sabotage, embargo, strike, and lockout,
any dispute with surface owners and other labor disputes, epidemics,
earthquake, storm, flood, or other adverse weather conditions, explosion,
fire, adverse action by the government, or by any of its instrumentality or
subdivision thereof, Act of God or any public enemy and any cause as
herein described over which the affected party has-no reasonable control.

Foreign Exchange means any currency other than the currency of the
Republic of the Philippines acceptable to the Government and the
Contractor.

Government means the Government of the Republic of the Philippines or
any of its agencies and instrumentalities.

Gross Output means the actual market value of the minerals or mineral
products from each mine or mineral land operated as a separate entity,
without any deduction for mining, processing, refining, transporting,
handling, marketing, or any other expenses: Provided, That if the minerals
or mineral products are sold or consigned abroad by the Contractor under
C.LF. terms, the actual cost of ocean freight and insurance shall be
deducted: Provided further, That in the case of mineral concentrates which
are not traded in commodity exchanges in the Philippines or abroad such
as copper concentrate, the actual market value shall be the world price
quotation of the refined mineral products contained thereof prevailing in
the said commodity exchanges, after deducting the smelting ,refining,
treatment, insurance, transportation and other charges incurred in the
process of converting mineral concentrates into refined metal traded in
those commodity exchanges.

Mine Development refers to work undertaken to prepare an ore body or
a mineral deposit for mining, including the construction of necessary
infrastructure and related facilities.

Minerals mean all naturally occurring inorganic substances in solid,
liquid, gas or any intermediate state excluding energy materials such as
coal, petroleum, natural gas, radioactive materials and geothermal energy.

Mineral Products mean materials derived from mineral ores/rocks and
prepared into marketable state by metallurgical processes which include
beneficiation, cyanidation, leaching, smelting, calcination and other
similar processes.

Mining Area means that portion of the Contract Area identified by the
Contractor as defined and delineated in a Survey Plan duly approved by
the Director/Concerned Regional Offices for purposes of development

and/or utilization and sites for support facilities, — es +L.
Revised Integrated MPSA for Non-Reservation Areas

2.27

2.28

2.29

2.30

2.31

2.32

2.33

3.1

4.1

Mining Operations means mining activities involving exploration,
feasibility study, environmental impact assessment, development,
utilization, mineral processing, and mine rehabilitation.

Notice means notice in writing, or by telex or by telecopy (authenticated
by answer back or confirmation received) addressed or sent as provided in
Section 16.2 of this Agreement.

Ore means naturally occurring substance or material from which a
mineral or element can be mined and/or processed for profit.

Pollution means any alteration of the physical, chemical and/or biological
properties of any water, air and/or land resources of the Philippines, or any
discharge thereto of any liquid, gaseous or solid wastes or any production
of unnecessary noise or any emission of objectionable odor, as will or is
likely to create or render such water, air, and land resources harmful,
detrimental or injurious to public health, safety or welfare or which will
adversely affect their utilization for domestic, commercial, industrial,
agricultural, recreational or other legitimate purposes.

Secretary means the Secretary of the Department of Environment and
Natural Resources.

State means the Republic of the Philippines.

Work Program means a document which presents the plan of major
mining operations and the corresponding expenditures of the Contractor in
its Contract Area during a given period of time, including the plan and
expenditures for development of host and neighboring communities and
of local geoscience and mineral technology, as submitted and approved in
accordance with the Revised Implementing Rules and Regulations.

SECTION III
TERM OF AGREEMENT

This Agreement shall have a term of twenty-five (25) years from Effective
Date, and may be renewed thereafter for another term not exceeding
twenty five (25) years. The renewal of this Agreement, as well as the
changes in the terms and conditions shall be upon mutual consent by the
parties. In the event the Government decides to allow mining operations
thereafter by other Contractor, this must be through competitive public
bidding. After due publication of notice, the Contractor shall have the
right to equal the highest bid upon reimbursement of all reasonable
expenses of the highest bidder.

SECTION IV
CONTRACT AREA
Size, Shape, and Location of Contract Area. This Agreement covers a

total area of Two Hundred Eighty Nine and 9466/10,000 hectares
(289.9466 has.), situated at Barangays Bangon, Syndicate and Panique,

5

SS.
Revised Integrated MPSA for Non-Reservation Areas

Sal

5.2

Municipality of Aroroy, Province of Masbate, and bounded by the
following geographical coordinates (Please refer to ANNEX “B”):

POINT LATITUDE LONGITUDE
1 12° 29° 30” 123° 23’ 00”
2 12° 29” 30” 123°24’ 30”
3 12° 27’ 30” 123° 24’ 30”
4 12° 27° 30” 123° 23° 00”
SECTION V

EXPLORATION PERIOD

Timetable for Exploration - The Contractor shall commence
Exploration activities not later than three (3) months after the Effective
Date for a period of two (2) years renewable for like periods but not to
exceed a total term of six (6) years, subject to annual review by the
Director to evaluate compliance with the terms and conditions of this
Agreement.

At anytime during the exploration period, the Contractor may submit a
Declaration of Mining Feasibility in accordance with Section 5.5 on the
basis of its past exploration work on the contract area.

Work Programs and Budgets - The Contractor shall strictly comply with
the approved Exploration and Environmental Work Programs together
with their corresponding Budgets (Please refer to ANNEXES “C” and
“—D”),

The amount to be spent by the Contractor in conducting exploration
activities under the terms of this Agreement during the exploration period
shall be in the aggregate of not less than that hereinafter specified for each
of the below Contract Years, as follows:

For the Exploration Work Program:

Ist Contract Year : PHP 7,306,200.00
2nd Contract Year: : 14,494,700.00
Total :  PHP21,800,900.00
Total Estimated Budget for the
Environmental Work Program : PHP1,000,000.00 IL
Revised Integrated MPSA for Non-Reservation Areas

5.3

5.4

5.5

5.6

In the event of extension, the amount to be spent every year shall first be
agreed upon by the parties. The previous exploration expenditure of
Contractor in the amount of US$ 5 Million is hereby recognized, which
amount of work can be the basis of a Declaration of Mining Feasibility of
the project at anytime during the exploration period. If the Declaration of
Mining Feasibility is submitted, the Contractor shall not be required to
spend the budget herein, provided Contractor proceeds with the
development of the mine.

In the event of termination of this Agreement, the Contractor shall only be
obliged to expend the pro-rata amount for the period of such Contract
Year prior to termination. If during any Contract Year, the Contractor
should expend more than the amount to be expended as provided above,
the excess may be subtracted from the amount required to be expended by
the Contractor during the succeeding Contract Years, and should the
Contractor, due to unforeseen circumstances or with the consent of the
Government expend less during a year, then, the deficiency shall be
applied to the amount to be expended during the succeeding Contract
Years,

Relinquishment -of Total/Portion of the Contract Area - During the
Exploration Period, the Contractor may relinquish totally or partially the
original Contract Area. After the Exploration Period and prior to or upon
approval of the Declaration of Mining Project Feasibility, the Contractor
shall finally relinquish any portion of the contract area not necessary for
mining operations and not covered by any declaration of mining project
feasibility.

Each mining area after final relinquishment shall not be more than five
thousand (5,000) hectares for metallic minerals or two thousand (2,000)
hectares for non-metallic minerals.

The Contractor may be allowed by the Director, with the approval of the
Secretary, to hold a larger mining area depending upon the nature of the
deposit subject to technical verification and evaluation by the Bureau as to
the technical/financial capability of the Contractor.

Survey of the Contract Area - The previously approved survey plan of the
Contract Area is hereby recognized and no new survey shall be required.

Declaration of Mining Project Feasibility - During the Exploration Period,
the Contractor shall submit to the Regional Director, copy furnished the
Director, a Declaration of Mining Project Feasibility together with a
Mining Project Feasibility Study, a Three (3) Year Development and
Construction or Commercial Operation Work Program, a complete
geologic report of the area and an Environmental Compliance Certificate.

Failure of the Contractor to submit a Declaration of Mining Project

Feasibility during the Exploration Period shall be considered a substantial
breach of this Agreement.

Reporting

a) Periodic Reports - During the Exploration Period, the Contractor
shall submit to the Regional Director, copy furnished the Director,
quarterly and annual accomplishment reports under oath on all
activities conducted in the Contract Area from the Effective Date of
this Agreement. The quarterly report shall be submitted not later

| he eee

7
Revised Integrated MPSA for Non-Reservation Areas

6.1

6.2

than fifteen (15) days at the end of each Calendar Quarter while the
annual accomplishment report shall be submitted not later than thirty
(30) days from the end of each Calendar Year. Such information
shall include detailed financial expenditures, raw and processed
geological, geochemical, geophysical and radiometric data plotted in
a 1:50,000 scale at a minimum, copies of originals of assay results,
duplicated samples, field data, copies of originals from drilling
reports, maps, environmental work program implementation and
detailed expenditures showing  discrepancies/deviations with
approved exploration and environmental plans and budgets as well
as all other information of any kind collected during the exploration
activities. All information submitted to the Bureau shall be subject
to the confidentiality clause of this Agreement.

b) Final Report - The Contractor shall submit to the Regional Director,
copy furnished the Director, a final report under oath upon the
expiration of the Exploration Period which shall be in the form and
substance comparable to published professional reports of
respectable international institutions and shall incorporate all the
findings in the Contract Area including location of samples, assays,
chemical analysis, and assessment of mineral potentials together
with a geologic map of 1:50,000 scale at the minimum showing the
results of the exploration. Such report shall also include detailed
expenditures incurred during the Exploration Period. In case of
diamond drilling, the Contractor shall, upon request of the
Director/concemed Regional Director, submit to the Regional Office
a quarter of the core samples which shall be deposited in the
Regional Office Core Library for safe keeping and reference.

c) Relinquishment Report - The Contractor shall submit a separate
relinquishment report with a detailed geologic report of the
relinquished area accompanied by maps at a scale of 1:50,000 and
results of analyses and detailed expenditures, among others.

SECTION VI
DEVELOPMENT AND CONSTRUCTION PERIOD

Timetable - The Contractor shall complete the development of the mine
including the construction of production facilities within thirty six (36)
months from the submission of the Declaration of Mining Project
Feasibility or issuance of the Environmental Compliance Certificate,
whichever shall be later, subject to such extension based on justifiable

reasons as the Secretary may approve, upon recommendation of the
Regional Director, through the Director.

Reporting

a) Annual - The Contractor shall submit, within sixty (60) days after
December 31 of each year, to the Regional Director, copy furnished
the Director, an annual report which states the major activities,
achievements and detailed expenditures during the year covered,
including maps, assays, rock and mineral analyses and progress
geological and environmental Teports during the development and

construction period. =. ' amp

Revised Integrated MPSA for Non-Reservation Areas

71

72

7.3

7.4

b) Final Report - Within six (6) months from the completion of the
development and construction activities, the Contractor shall submit
a final report to the Regional Director, copy furnished the Director.
Such report shall integrate all information in maps of appropriate
scale and quality as well as in monographs or reports in accordance
with international standards.

SECTION VII
OPERATING PERIOD

Timetable - The Contractor shall submit, within thirty (30) days before
completion of mine development and construction of production facilities,
to the Secretary’ through the Regional Director, copy furnished the
Director, a Three Year Commercial Operation Work Program. The
Contractor shall commence commercial _ utilization immediately upon
approval of the aforesaid Work Programs. Failure of the Contractor to
commence Commercial Production within the period shall be considered a
substantial breach of the Agreement.

Commercial Operation Work Program and Budget - During the Operating
Period, the Contractor shall submit to the Secretary through the Regional
Director, copy furnished the Director, Work Programs covering a period
of three (3) years each which shall be submitted not later than thirty (30)
days before the expiration of the period covered by the previous Work
Programs.

The Contractor shall conduct mining operations and other activities for the
duration of the Operating Period in accordance with the duly approved
Work Programs and corresponding Budgets and any modification thereof
shall be approved by the Secretary.

Expansion and Modification of Facilities - The Contractor may make
expansions, modifications, improvements, and replacements of the mining
facilities and may add new facilities as the Contractor may consider
necessary for the operations, provided such plans shall be embodied in an
appropriate Work Program approved by the Secretary.

Reporting

a) Quarterly Reports - Beginning with the first Calendar Quarter
following the commencement of the Operating Period, the Contractor
shall submit, within thirty (30) days after the end of each Calendar
Quarter, to the Secretary through the Regional Director, copy
furnished the Director, a Quarterly Report stating the tonnage of
production in terms of ores, concentrates, and their corresponding
grades and other types of products; value, destination of sales or
exports and to whom sold; terms of sales and expenditures.

b) Annual Reports - During the Operating Period, the Contractor shall
submit, within sixty (60) days from the end of each Calendar Year, to
the Secretary through the Regional Director, copy furnished the
Director, an Annual Report indicating in sufficient detail:

b.1) The total tonnage of ore reserves whether proven, probable, or

inferred, the total tonnage of ores, kind by kind, broken down —s

fe o™*

f
Revised Integrated MPSA for Non-Reservation Areas

8.1

8.2

8.3

between tonnage mined, tonnages transported from the minesite and
their corresponding destination, tonnages stockpiled in the mine and
elsewhere in the Philippines, tonnages sold or committed for export
(whether actually shipped from the Philippines or not), tonnages
actually shipped from the Philippines (with full details as to
purchaser, destination and terms of sale), and if known to the
Contractor, tonnages refined, processed or manufactured in the
Philippines with full specifications as to the intermediate products,
by-products or final products and of the terms at which they were
disposed;

b.2) Work accomplished and work in progress at the end of the year in
question with respect to all the installations and facilities related to
the utilization program, including the investment actually made or
committed;

b.3) Profile of work force, including management and staff, stating
particularly their nationalities, and for Filipinos, their place of origin
(i.e., barangay, town, province, region ); and

b.4) Ownership of the Contractor, particularly with respect to nationality.

SECTION VIII
FISCAL REGIME

General Principle - The financial regime of this Agreement shall be
governed by the principle according to which the Government expects a
reasonable return in economic value for the utilization of non-renewable
natural resources under its natural sovereignty while the Contractor expects
a reasonable return on its investment with special account to be taken for
the high risk of exploration , the terms and conditions prevailing elsewhere
in the industry and any special efficiency to be gained by a particularly good
performance of the Contractor.

Registration Fees - Within fifteen (15) days upon receipt of the notice of
approval of the MPSA from the Regional Office, the Contractor shall cause
the registration of this Agreement at the concerned Regional Office and pay
the registration fee in the amount of P100 and an additional P10 for P.D.
1856. Failure of the Contractor to cause the registration of this Agreement
within the prescribed period shall be sufficient ground for cancellation of the
same.

Occupation Fees - Upon registration of this Agreement and at the same date
every year thereafter, the Contractor shall pay to the concerned
Municipal/City Treasurer an Occupation Fee over the Contract Area at the
annual rate of fifty pesos (P50.00) per hectare or fraction thereof. If the fee
is not paid on the date specified, the Contractor shall pay a surcharge of
twenty five percentum (25%) of the amount due in addition to the

occupation fees. >< io 2

Revised Integrated MPSA for Non-Reservation Areas

8.4

8.5

8.6

9.1

9.2

Share of the Government - The government share shall be the excise tax on
mineral products at the time of removal and at the rate provided for in
Republic Act No. 7729 amending Section 151 (a) of the National Internal
Revenue Code, as amended, as well as other taxes, duties, and fees levied by
existing laws.

For purposes of determining the amount of the herein government share, the
Contractor shall strictly comply with the auditing and accounting
requirements prescribed, under existing laws and regulations.

The government share shall be allocated in accordance with Sections 290
and 292 of R. A. No. 7160, otherwise known as “The Local Government
Code of 1991”.

Pricing of Sales - The Contractor shall endeavor to obtain the best
achievable price for its production and pay the lowest achievable marketing
commissions and related fees. Contractor shall seek to strike a balance
between long-term sales comparable to policies followed by independent
producers in the international mining industry.

The Contractor shall likewise seek a balanced distribution among
consumers. Insofar as sales to Contractor’s affiliates are concerned, prices
shall be at arm’s length standard and competing offers for large scale and
long-term contracts shall be procured. The Bureau shall be furnished a copy
of the said Sales Agreement subject to confidentiality between the Bureau
and the Contractor.

Associated Minerals - If Minerals, other than gold are discovered in
commercial quantities in the Contract Area, the value thereof shall be added
to the value of the principal mineral in computing the share of the
government.

SECTION IX
WORK PROGRAMS

Submission to Government - Within the periods stated herein, the
Contractor shall prepare and submit to the Secretary through the
concerned Regional Director, copy furnished the Director, a Work
Program and corresponding Budget for the Contract Area stating the
mining operations and expenditures which the Contractor proposes to
carry out during the period covered with the details and particulars set
forth elsewhere in this Agreement or in the supporting documents.
Government’s Examination and Revision of Work Program - Should
the Government wish to Propose a revision to a certain specific feature in
the Work Program or Budget, it shall within thirty (30) days after receipt
thereof provide a Notice to the Contractor specifying in reasonable detail
its reasons therefore. Promptly thereafter, the Government and Contractor
will meet and endeavor to agree on the revision proposed by the
Government. In any event, any portion of said Work Program or Budget
as to which the Government shall fail to notify the Contractor of proposed
revision shall insofar as possible be carried out as prescribed herein. If the
Government should fail within sixty (60) days from receipt thereof to

V“+*

et

Revised Integrated MPSA for Non-Reservation Areas

notify Contractor of the proposed revisions, the Work Program and
Budget proposed by the Contractor shall be deemed to be approved.

9.3. Contractor’s Changes to Work Program - It is recognized by the
Government and the Contractor that the details of any Work Program may
require changes in the light of changing circumstances. The Contractor
may make such changes provided they do not change the general objective
of the Work Program, and provided further, that changes which entail a
variance of at least twenty percentum (20%) shall be subject to the
approval of the Secretary.

9.4 The Government’s approval of a proposed Work Program and Budget will
not be reasonably withheld.

SECTION X
ENVIRONMENTAL PROTECTION AND MINE SAFETY AND HEALTH

10.1 The Contractor shall manage its mining operations in a technically,
financially, socially, culturally and environmentally responsible manner
to achieve the sustainable development objectives and responsibilities as
provided for under the revised implementing rules and regulations of the
Act.

10.2 The Contractor shall prepare a plan of mining so that its damage to the
environment will be minimal. To the extent possible, control of pollution
and the transformation of the mined-out areas or materials into
economically and socially productive forms must be done simultaneously
with mining.

10.3 The Contractor shall submit an Environmental Work Program during the
Exploration Period as prescribed in Section 168 in the revised
implementing rules and regulations of the Act.

10.4 An Environmental Compliance Certificate (ECC) shall be secured first by
the Contractor prior to the conduct of any mine development work and
construction of production facilities in the Contract Area.

10.5 The Contractor shall submit within thirty (30) Calendar days after the
issuance and receipt of the ECC, an Environmental Protection and
Enhancement Program (EPEP) using MGB Form No. 16-2 covering all
areas to be affected by mining development, utilization and processing
under this Agreement. The Contractor shall allocate for its initial
environment-related capital expenditures approximately ten percent ( 10%)
of the total project cost or in such amount depending on the
environment/geological condition, nature and scale of operations and
technology to be employed in the Contract Area.

10.6 The Contractor shall submit, within thirty (30) days prior to the beginning
of every calendar year, an Annual Environmental Protection and
Enhancement Program (AEPEP) using MGB Form 16-3 which shall be
based on the approved EPEP. The AEPEP shall be implemented during
the year for which it was submitted. To implement its AEPEP, the
Contractor shall allocate annually three to five percent (3%-5%) of its
direct mining and milling cost depending on the environment/geologic

Ye
12 7

Revised Integrated MPSA for Non-Reservation Areas

10.7

10.8

10.9

10.10

10.11

condition, nature and scale of operations and technology employed in the
Contract Area.

The Contractor shall establish a Mine Rehabilitation Fund (MRF) based
on the financial requirements of the approved EPEP as a reasonable
environmental deposit to ensure satisfactory compliance with the
commitments/strategies of the EPEP/AEPEP and availability of funds for
the performance of the EPEP/AEPEP during the specific project phase.
The MRF shall be deposited as Trust Fund in a government depository
bank and shall be used for physical and social: rehabilitation of areas
affected by mining activities and for research on the social, technical and
preventive aspects of rehabilitation.

The Contractor shall set-up mitigating measures such as mine waste and
mill tailings disposal system, mine rehabilitation or plan, water quality
monitoring, etc. to minimize land degradation, air and water pollution,
acid rock drainage and changes in hydrogeology.

The Contractor shall set-up an Environmental and Safety Office at its
minesite manned by qualified personnel to plan, implement and monitor
its approved EPEP.

The Contractor shall be responsible in the monitoring of environmental
safety and health conditions in the Contract Area and shall strictly comply
with all the rules and regulations embodied under Mines Administrative
Order No. 51, Series of 1991, otherwise known as the “Revised Mine
Safety Rules and Regulations”.

The Contractor shall be responsible for the submission of a final mine
rehabilitation and/or decommissioning plans including its financial
requirements and incorporating the details and particulars set forth in the
revised implementing rules and regulations of the Act.
' SECTION XI
RIGHTS AND OBLIGATIONS OF THE PARTIES

Obligations of the Contractor:
a) To exclusively conduct sustainable mining operations within the

Contract Area in accordance with the provisions of the Act and its

revised implementing rules and regulations;

b) To construct and operate any facilities specified under the Mineral
Agreement or approved Work Program;

c) To determine the exploration, mining and treatment process to be
utilized in the mining operations;

d) To extract, remove, use and dispose of any tailings as authorized by
an approved Work Program;

e) To secure all permits necessary or desirable for the purpose of

mining operations; Sse

13
Revised Integrated MPSA for Non-Reservation Areas

8)

h)

i)

i.2)

1.3)

i4)

i.5)

»))

J-l)

To keep accurate technical records about the mining operations as
well as financial and marketing accounts and make them available to
Government representatives authorized by the Director for the
purpose of assessing the performance and compliance of the
Contractor with the terms of this Agreement. Authorized
representatives of other Government Agencies may also have access
to such accounts in accordance with existing Laws, Rules and
Regulations;

To furnish the Bureau all the data and information gathered on the
Contract Area and that all the books of accounts and records shall be
open for inspection;

To hold the Government free and harmless from all claims and
accounts of all kinds, as well as demands and actions arising out of
the accidents or injuries to persons or properties caused by Mining
Operations of the Contractor and indemnify the Government for any
expenses or cost incurred by the Government by reason of any such
claims accounts, demands or actions;

In the development of the community:

To recognize and respect the rights, customs and traditions of
indigenous tribal communities over their ancestral lands and to
allocate royalty payment of not less than one percent (1%) of the
value of the gross output of minerals sold;

To coordinate with proper authorities in the development of the
mining community and for those living in the host and neighboring
communities through social infrastructure, livelihood programs,
education, water, electricity and medical services. | Where
traditional self-sustaining income and the community activities are
identified to be present, the Contractor shall assist in the
preservation and/or enhancement of such activities;

To allot annually a minimum of one percent (1%) of the direct mining and

milling costs necessary to implement the activities undertaken in the
development of the host and neighboring communities. Expenses for
community, development maybe charged against the royalty payment of
one percent (1%) of the gross output intended for the indigenous cultural
community;

To give preference to Filipino citizens, who have established domicile in
the neighboring communities, in the hiring of personnel for its mining
operations. If necessary skills and expertise are currently not available,
the Contractor must immediately prepare-and undertake a training and
recruitment program at its expense;

To incorporate in the mine feasibility study the planned expenditures
necessary to implement (i.1) to (i.3) of this section;

In the development of Mining Technology and Geosciences:

In the course of its operations, to produce geological, geophysical,
geochemical and other types of maps and reports that are appropriate in
scale and in format and substance which are consistent with the
internationally accepted standards and practices. Such maps shall be made

= LoD
Revised Integrated MPSA for Non-Reservation Areas

11.2:

j.2)

53)

J4)

55)

k)

available to the scientific community in the most convenient and cost
effective forms, subject to the condition that the Contractor may delay
release of said information for a reasonable period of time which shall not
exceed three (3) years;

To systematically keep the data generated from the contract/mining area
such as cores, assays and other related information, including economic
and financial data and make them accessible to students, researchers and
other persons responsible for developing mining, geoscience and
processing technology subject to the condition that the Contractor may
delay release of data to the science and technology community within a
reasonable period of time which shall not exceed three (3) years;

To transfer to the Government or local mining company the appropriate
technology it may adapt in the exploration, development and commercial
utilization of the minerals in the Contract Area;

To allocate research and development budget for the advancement of
mining technology and geosciences in coordination with Bureau, Research
Institutions, Academe, etc.;

To replicate data, maps and reports cited in (j.1) and (j.2) and furnish the
Bureau for archiving and systematic safekeeping which shall be made
available to the science and technology community for conducting
research and undertaking other activities which contribute to the
development of mining, geoscience and processing technology and the
corresponding national pool of manpower talents: provided, however, that
the release of data, maps and the like shall be similarly constrained in
accordance with (j.1) and (j.2) above;

To pay all other taxes and fees mandated by existing laws, rules and
regulations.

Rights of the Contractor

The Contractor shall have the right:

a)

b)

d)

e)

To conduct mining operations within the confines of its Contract/
Mining Area in accordance with the terms and conditions hereof and
that it shall not interfere with the rights of other Contractors/
Lessees/Operators/Permittees;

Of possession of the Contract Area, with full tight of ingress and

egress - and the right to occupy the same, subject to surface and
easement rights;

To use and have access to all declassified geological, geophysical,
drilling, production and other data relevant to the mining operations;

To sell, assign, transfer, convey or otherwise dispose of all its rights,
interests and obligations under the Agreement subject to the approval
of the Government;

To employ or bring into the Philippines foreign technical and
specialized personnel, including the immediate members of their
families as maybe required in the operations of the Contractor,
subject to applicable laws and regulations: provided, that if the

wv . “DL

15
Revised Integrated MPSA for Non-Reservation Areas

11.3

8)

h)

employment connection of such foreign persons with the Contractor
ceases, the applicable laws and regulations on immigration shall
apply to them. Everytime foreign technologies are utilized and where
alien executives are employed, an effective program of training
understudies shall be undertaken. Alien employment shall be limited
to technologies requiring highly specialized training and experience
subject to the required approval under existing laws, rules and
regulations;

To enjoy easement rights and use of timber, water and other natural
resources in the Contract Area subject to pertinent laws, rules and
regulations and the rights of third parties;

Of repatriation of capital and remittance of profits, dividends and
interest on loans, subject to existing laws and Bangko Sentral rules
and.regulations; and

To import’ when ‘necessary all equipment, spare parts and raw
materials required in the operations in accordance with existing laws
and regulations.

To assign its right, title and interest in this Agreement for the
purpose of securing financing for the project with right of further
assignment by the financial institution in favor of a qualified third
party subject to the approval of the Secretary, which consent and
approval shall not be unreasonably withheld; Provided, that each
assignment shall be deemed automatically approved, if not acted
upon by the Secretary within thirty (30) working days from the
receipt of the application; Provided further, that, notwithstanding
such assignment, the Contractor shall continue to be bound to
perform its obligations and responsibilities under this agreement;
Provided further, that the assignment shall not adversely affect the
rights of the Government under this agreement.

Obligation of the Government

The Government shall:

a)

b)

c)

Ensure that the Contractor has the Government’s full cooperation in
the exercise of the rights granted to it under this Agreement;

Use its best efforts to ensure the timely issuance of necessary permits
and similar authorizing documents for use of surface of the Contract
Area; and

To cooperate with the Contractor in its efforts to obtain financing
contemplated herein from banks or other financial institutions,

provided that such financing arrangements will in no event reduce
Contractor’s obligation on Government rights hereunder.

SECTION XII

ASSETS AND EQUIPMENT

|
Revised Integrated MPSA for Non-Reservation Areas

12.1 Contractor shall acquire for the Mining Operations only such assets that
are reasonably estimated to be required in carrying out such Mining
Operations.

12.2 All materials, equipment, plant and other installations erected or placed on
the Contract Area of a movable nature by the Contractor shall remain the
property of the Contractor and shall have the right to remove and re-export
such materials and equipment, plant and other installations from the
Philippines, subject to existing rules and regulations. In case of cessation
of Mining Operations on public lands occasioned by its voluntary
abandonment or withdrawal, the Contractor shall have a period of one (1)
year from the time of cessation within which to remove its improvements;
otherwise, all social infrastructures and facilities shall be turned over or
donated tax free to the proper government authorities, national or local, to
ensure that said infrastructures and facilities are continuously maintained
and utilized by the host and neighboring communities.

SECTION XIII
EMPLOYMENT AND TRAINING OF PHILIPPINE PERSONNEL

13.1 The Contractor agrees to employ, to the extent possible, qualified Filipino
personnel in all types of mining operations for which they are qualified;
and after Commercial Production commences shall; in consultation and
with consent of the Government, prepare and undertake an extensive
training programme suitable to Filipino nationals in all levels of
employment. The objective of said programme shall be to reach within
the time table set forth below the following targets of “Filipinization”.

Unskilled Skilled Clerical Professional Management

Year 1 100 % 95 % 100 % 710% ~ 60 %
Year 3 100 % 95% 100 % 80% 65 %
Year 5 100 % 95% 100 % 85% 70%
Year 7 100 % 95 % 100 % 90 % 80%
Year 10 100 % 100 % 100 % 100 % 90 %
Year 15 100 % 100 % 100 % 100 % 100 %

13.2 Cost and expenses of training such Filipino personnel and the Contractor’s
own employees shall be included in the Operating Expenses.

13.3. The Contractor shall not discriminate on the basis of gender and shall
respect the right of women workers to participate in policy and decision-
making processes affecting their rights and benefits.

SECTION XIV

ARBITRATION
14.1 | The Government and the Contractor shall consult with each other in good
faith and shall exhaust all available remedies to settle any and all disputes

or disagreements arising out of or relating to the validity, interpretations,
enforceability, or performance of this Agreement before resulting to

arbitration as provided for in Section 14.2 below. — Yu

| y
. i

v
Revised Integrated MPSA for Non-Reservation Areas

14.2

14.3

15.1

15.2

15.3

15.4

15.5

Any disagreement or dispute which can not be settled amicably within a
period of one (1) year from the time the issue was raised by a Party shall
be settled by a tribunal of three (3) arbitrators, one to be appointed by the
Contractor, another to be appointed who shall serve as Chairman. The
first two appointed arbitrators shall continue to consider names of
qualified persons until agreement on a mutually acceptable Chairman of
the tribunal is needed. Such arbitration shall be initiated and conducted
pursuant to Republic Act No. 876, otherwise known as the “Arbitration
Act”.

In any event, the arbitration shall be conduced applying the substantive
laws of the Republic of the Philippines.

Each party shall pay fifty per centum (50%) of the fees and expenses of
the Arbitrators and the costs of arbitration. Each party shall pay its own
costs and attorney’s fee.

SECTION XV

SUSPENSION OR TERMINATION OF CONTRACT,
TAX INCENTIVES AND CREDITS

This Contract may be suspended for failure of the Contractor: (a) to
comply with any provision or requirement of the Philippine Mining Act of
1995 and/or its Implementing Rules and Regulations; (b) to pay taxes, fees
and/or other charges demandable and due the Government.

This Agreement terminates or may be terminated for the following causes:
(a) expiration of its term whether original or renewal; (b) withdrawal from
the agreement by the Contractor; (c) violation by the Contractor of the
Agreement’s terms and conditions; (d) failure to pay taxes, fees/or charges
or financial obligations for two(2) consecutive years; (e) false statement or
omission of facts by the Contractor; and (f) any other cause or reason
provided under the Act and its Implementing Rules and Regulations, or
any other relevant laws and regulations. :

All statements made in this Agreement shall be considered as conditions
and essential parts hereof, and any falsehood in said statements or
omission of facts which may alter, change or affect substantially the fact
set forth in said statements shall be a ground for its revocation and
termination.

The Contractor miay, by giving due notice at any time during the term of
this Agreement, apply for its cancellation due to causes which, in the
opinion of the Contractor, render continued mining operation no longer
feasible or viable. In this case, the Secretary shall decide on the
application within thirty (30) days from notice, provided that the
Contractor has met all the financial, fiscal and legal obligations.

No delay or omissions or course of dealing by the Government shall
impair any of its rights under this Agreement, except in the case of a
written waiver. The Government’s right to seek recourse and relief by all
other means shall not be construed as a waiver of any succeeding or other
default unless the contrary intention is reduced in writing and signed by

the party authorized to exercise the waiver. — Yoe-

.
Revised Integrated MPSA for Non-Reservation Areas

15.6

15.7

15.8

15.9

16.1

16.2

In case of termination, the Contractor shall pay all the fees and other
liabilities due up to the end of the year in which the termination becomes
effective. The Contractor shall immediately carry out the restoration of
the Contract Area in accordance with good mining industry practice.

The withdrawal by the Contractor from the Mineral agreement shall not
release it from any and all financial, environmental, legal and fiscal
obligations under this Agreement;

The following acts or omission, inter alia shall constitute breach of
contract upon which the Government may exercise its right to terminate
the Contract:

a) Failure of the Contractor without valid reason to commence
Commercial Production within the period prescribed; and

b) Failure of the Contractor to conduct quarrying operations and other
activities in accordance with the approved Work Programs and/or
any modification thereof as approved by the Secretary.

The Government may suspend and cancel tax incentives and credits if the
Contractor fails to abide by the terms and conditions of said incentives and
credits.

SECTION XVI
OTHER PROVISIONS

Any terms and conditions resulting from repeal or amendment of any
existing laws or regulation or from the enactment of a law, regulation or
administrative order shall be considered a part of this agreement.

Notice

All notices, demands and other communications required or permitted
hereunder shall be made in writing or by telex or telecopy and shall be
deemed to have been duly given in the case of telex or telecopy notice if
answered back or confirmation received, or if delivered by hand upon
receipt or ten days after being deposited in the mail, airmail postage
prepaid and addressed as follows:

If to the Government:

THE SECRETARY
Department of Environment and Natural Resources
DENR Building , Visayas Avenue
Diliman, Quezon City
If to the Contractor :
FRANK N. LUBBOCK
Chairman of the Board
Base Metals Mineral Resources Corporation

4" & 6" Floor, Trans-Phil House Bldg.,
1177 Chino Roces Avenue, Cor. Bagtikan St.,

Makati City 1231 “sR I) Yr

19
Revised Integrated MPSA for Non-Reservation Areas

16.3

16.4

a)

b)

c)

16.5

This Agreement shall not be annulled, amended

Either party may substitute or change such address on notice thereof to the
other party

Governing Law

This Agreement and the relation between the parties hereto shall be
governed by and construed in accordance with the laws of the Republic of
the Philippines. The Contractor hereby agrees and obliges itself to comply
with the provisions of the Act, its Implementing Rules and Regulations
and other relevant laws and regulations.

Suspension of Obligation

Any failure or delay on the part of any party in the performance of its
obligation or duties hereunder shall be excused to the extent attributable to
Force Majeure.

If Mining Operations are delayed, curtailed or prevented by such Force
Majeure causes , then the time for enjoying the rights and carrying out the
obligations thereby affected, the term of this Agreement and all rights and
obligations hereunder shall be extended for a period equal to the period
involved.

The party whose ability to perform its obligations shall promptly give
Notice to the other in writing of any such delay or failure of performance,
the expected duration thereof, and its anticipated effect on the Party
expected to perform and shall use its efforts to remedy such delay, except
that neither Party shall be under any obligation to settle a labor dispute.

Amendments

mutual consent in writing of the herein parties.

IN WITNESS WHEREOF, the P

day and year first above written

THE REPUBLIC OF THE PHILIPPINES
BY »

oe
VICTOR O. RAMOS
Secretary
Department of Environment and
Natural Resources

Fe fy

20

or modified in any respect except by

‘arties hereto have executed this Agreement, as of the
Revised Integrated MPSA for Non-Reservation Areas

BASE METALS MINERAL RESOURCES CORPORATION
BY ;

FRANK N. LUBBOCK
Chairman of the Board

SIGNED IN THE PRESENCE OF :
Rats K Sp Sth”
Va

ACKNOWLEDGMENT

Republic of the Philippines)
Giscagn ty )ss

Before me, a Notary Public for and in the City of Bucy.

personally appeared HON. VICTOR O. RAMOS, with Community Tax Certificate
No.g%¢ 3454 issued on B-4-99 ‘at OG. ; in his
capacity as Secretary of the Department of Environment and Natural Resources and
FRANK N. LUBBOCK, with Australian Passport no. E5121033 issued on 9 September
1990, in his capacity as Chairman of the Board of Base Metals Mineral Resources
Corporation both known to me and to me known to be the same persons who executed
the foregoing instrument consisting of ( ) pages, including this
acknowledgment Page, and acknowledged to me that the same is their voluntary acts and
deeds.

IN WITNESS WHEREOF, | have hereunto set my hand and affix my notarial seal,
this Dt day of _Uivunliy qq.
LUnsriher, |

ATTY. IPA? Ug >> yayy EZa

Doc. No. _ 4 ui
Page No. o
Book No.

Series of 1994

file:a:\proforma\mpsa-i.doc
revised (18-Nov-97) 1:49:46 PM

7 i
